Case: 17-30492      Document: 00514475492         Page: 1    Date Filed: 05/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-30492                                FILED
                                  Summary Calendar                          May 16, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
STACY MICHAEL MEAUX,

                                                 Plaintiff-Appellant

v.

STATE OF LOUISIANA,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:17-CV-206


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Stacy Michael Meaux, a former Louisiana prisoner, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim
for which relief may be granted. The district court concluded that Meaux’s
claims that he received inadequate medical care while incarcerated in the St.
Mary Parish prison were time barred and that it lacked jurisdiction over claims
arising out of his imprisonment in Tangipahoa Parish because that parish is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30492     Document: 00514475492     Page: 2   Date Filed: 05/16/2018


                                  No. 17-30492

not geographically located within the Western District of Louisiana.         Our
review is de novo. Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013).
      On appeal, Meaux does not address the reasons for the district court’s
dismissal of his claims. While we construe pro se briefs liberally, issues not
briefed are considered waived. Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.
1999); Turner v. Quarterman, 481 F.3d 292, 295 n.1 (5th Cir. 2007). We will
not raise and discuss legal issues that the appellant has failed to assert.
Meaux’s failure to identify any error in the district court's findings is the same
as if he had not appealed the issue. Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). By failing to address the
district court’s reasons for dismissing his claims, Meaux has abandoned them.
See Turner, 481 F.3d at 295 n.1; see also Brinkmann, 813 F.2d at 748.
      Accordingly, the district court’s judgment is affirmed. With his appeal,
Meaux filed a motion to compel the State of Louisiana to investigate an
unspecified illegal entry. That motion is denied.
      AFFIRMED; MOTION DENIED.




                                        2